Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 39 line 6 teaches a “sealing element release member”. This element does not appear to be in the specification. For purposes of examination the sealing element release member is considered to be the piercing member as described on page 21 lines 9-15. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
	The following limitations are invoked due to the means of functional language:
“insertion means” in claim 1
“retarding means” in claim 2
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“latching mechanism” in claim 36. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For purposes of examination the latching mechanism is being interpreted as described in the specification on Pg. 18 lines 22-32. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 48 is being interpreted as an independent claim; wherein the steps of the method according to claim 1 are incorporated within claim 48. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, it is unclear whether the retarding means comprises a damper, chamber and a vane or if the rotational damper comprises a chamber and at least one vane. For purposes of examination the claim will be interpreted as “the device according to claim 3, wherein the rotational damper comprises a chamber for receiving a viscous substance and at least one vane arranged for movement through the viscous substance upon the rotation of the control part with respect to the carrier.” This interpretation is being made based on the description given in the specification (Pg. 17 line 35 – Pg. 18 line 10) where it seems that the rotational damper is comprised of a chamber and vanes. 
Regarding Claim 5, it is unclear whether the retarding means comprises a damper, chamber and a protrusion or if the rotational damper comprises a chamber and protrusion. For purposes of examination the claim is interpreted as “the device according to claim 3, wherein the rotational damper comprises a chamber for receiving a viscous substance and at least one projection arranged to constrict movement of the viscous substance through the chamber upon the rotation of the control part with respect to the carrier.” This interpretation is being made based on the description given in the 
Claim 6 is rejected due to its dependency on claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 39 and 48 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fourt (US Patent Pub. 20160001004).
Regarding Claim 1, Fourt teaches (Fig 5) a medicament deliver device for delivery of medicament from a container (352) into an injection site through a cannula (372), the device comprising: 
a chassis (30);
a drive element (205) for driving a stopper (356) of the container (352) in a delivery stroke to expel the medicament through the cannula (372);
a carrier (230) arranged for movement with respect to the chassis in an insertion direction to advance the cannula from the device and in a retraction direction to withdraw the cannula after delivery of the medicament;
insertion means (21) coupled to the carrier for biasing the carrier (230) in the insertion direction;

wherein the locking element is coupled to the drive element such that the control part is released for rotation when the drive element reaches an activation position during the delivery stroke (see [0039]); and
wherein the rotation of the control part through a predetermined angle with respect to the carrier causes decoupling of the insertion means from the carrier (see [0031 teaching a rotation which disengages the plunger element) to allow the movement of the carrier in the retraction direction after the end of the delivery stroke (See [0067]). 
Regarding Claim 2, Fourt teaches the device comprising retarding means (combination of 195, 192 and 80) for controlling speed of the rotation of the control part (see [0048-49] teaching that these members may provide resistance to the rotation. This resistance is interpreted as a method of controlling speed).
Regarding Claim 3, Fourt teaches the device wherein the retarding means comprises a rotational damper (combination of 195, 192 and 80).
Regarding Claim 4, Fourt teaches the device wherein the rotational damper comprises a chamber (192) for receiving a viscous substance (195) and at least one vane (80) arranged for movement through the viscous substance upon the rotation of the control part with respect to the carrier (See [0048-49]).
Regarding Claim 5, Fourt teaches the device wherein the rotational damper comprises a chamber (192) for receiving a viscous substance (195) and at least one projection (80) arranged to constrict movement of the viscous substance through the chamber upon the rotation of the 
Regarding Claim 6, Fourt teaches the device wherein the chamber (192) is defined at least in part by the carrier (230) and at least in part by the control part (170; See Fig 9D which shows 192 is a part of control part 170. [0019] teaches Fig 9D shows shuttle member, and in Fourt the shuttle member is referenced as 170. Additionally [0048-49] teach that 195 is held in 192 so referring back to Fig 5 it is interpreted that 192 is around 195. In figure 5 it seems that the bottom portion of 195 is defined in part by 230, so it is interpreted that the chamber 192 will be defined in part by carrier 230 and control part 170).
Regarding Claim 39, Fourt teaches (Fig 5) the device wherein the carrier (230) comprises a cannula holder (370) for retaining the cannula (372); wherein the container comprises a cartridge (352) having a sealing element (364) for closing an outlet of the cartridge: and wherein the device comprises a sealing element release member (364) that is cooperable with the sealing element to open the outlet and to establish a flow path from the cartridge to the cannula.
Regarding Claim 48, Fourt teaches a method of treating a patient having a condition susceptible to treatment with the medicament, the method comprising: 
dispensing an effective amount of the medicament to the patient utilizing the delivery device (20), the device comprising: 
a chassis (30);
a drive element (205) for driving a stopper (356) of the container (352) in a delivery stroke to expel the medicament through the cannula (372);

insertion means (21) coupled to the carrier for biasing the carrier (230) in the insertion direction;
a control part (170) biased for rotation with respect to the carrier and a locking element (264; see fig 7A) cooperable with the control part for preventing rotation of the control part with respect to the carrier in an initial state of the device;
wherein the locking element is coupled to the drive element such that the control part is released for rotation when the drive element reaches an activation position during the delivery stroke (see [0039]); and
wherein the rotation of the control part through a predetermined angle with respect to the carrier causes decoupling of the insertion means from the carrier (see [0031 teaching a rotation which disengages the plunger element) to allow the movement of the carrier in the retraction direction after the end of the delivery stroke (See [0067]). 
wherein the medicament is disposed in the container (10) and is dispensed into the injection site on the patient through the cannula (376; See [0029] and [0065]).
Claim(s) 1, 7 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2468337 (henceforth referenced as Sanofi - the applicant name) .
Regarding Claim 1, Sanofi teaches (fig 1) A medicament deliver device for delivery of medicament from a container (2.4) into an injection site through a cannula (2.5), the device comprising: 
a chassis (1.1);

a carrier (2.2) arranged for movement with respect to the chassis (1.1) in an insertion direction to advance the cannula (2.5)  from the device and in a retraction direction to withdraw the cannula after delivery of the medicament
insertion means (2.7) coupled to the carrier for biasing the carrier in the insertion direction
a control part biased for rotation with respect to the carrier and a locking element (1.5) cooperable with the control part for preventing rotation of the control part with respect to the carrier in an initial state of the device [0038];
wherein the locking element (1.5) is coupled to the drive element such that the control part is released for rotation when the drive element reaches an activation position during the delivery stroke [0038]; and
wherein the rotation of the control part through a predetermined angle with respect to the carrier causes decoupling of the insertion means from the carrier to allow the movement of the carrier in the retraction direction after the end of the delivery stroke ([0068] teaches how 2.7 allows the retraction at the end of the delivery stroke). 
Regarding Claim 7, Sanofi teaches the device wherein the locking element (1.5) is engageable with the control part (1.2) to prevent the rotation of the control part (1.2) with respect to the carrier (2.2), and wherein the locking element (1.5) disengages from the control part (1.2) when the drive element (1.3) reaches the activation position (see [0056] and [0038]).
Regarding Claim 29, Sanofi teaches [0046] the device comprising a latch means (1.4.1 and 1.2.2) for holding the carrier (2.2) in an initial position with respect to the chassis (1.1), and a trigger (1.4) that is operable to release the latch means (1.4.1 and 1.2.2) to allow movement of .
Claim(s) 1, 9, 11, 15-17, 19, 21, 23, 24, 36 and 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weaver (US Patent Pub. 20140330216).
Regarding Claim 1, Weaver teaches (Fig 4) a medicament deliver device for delivery of medicament from a container (22) into an injection site through a cannula (411), the device comprising: 
a chassis (14);
a drive element (110) for driving a stopper (800) of the container in a delivery stroke to expel the medicament through the cannula (411)
a carrier (21) arranged for movement with respect to the chassis (14) in an insertion direction to advance the cannula from the device and in a retraction direction to withdraw the cannula after delivery of the medicament
insertion means (23 and 106) coupled to the carrier for biasing the carrier in the insertion direction
a control part (30) biased for rotation with respect to the carrier and a locking element (111A,B) cooperable with the control part for preventing rotation of the control part with respect to the carrier in an initial state of the device [0044];
wherein the locking element is coupled to the drive element such that the control part is released for rotation when the drive element reaches an activation position during the delivery stroke (See figures 5-6 which show locking element 111A coupled to the drive element 104 and 110); and

Regarding Claim 9, Weaver teaches the device wherein the locking element is flexible ([0048] teaches that 111A flex to disengage from other components) to adopt a non linear storage configuration in the initial stage of the device (the hook shape of 111A,B is interpreted as a non-linear configuration)
Regarding Claim 11, Weaver teaches the device wherein the locking element (111A,B) comprises an elongate extension of the drive element (104 and 110; see Figs 6 and 7 where 111A,B move with the drive element as one member).
Regarding Claim 15, Weaver teaches the device further comprising a retainer (14A,B and 104A,B) for holding the drive element (104 and 110) in a starting position with respect to the carrier (21) and for releasing the drive element member (104 and 110) to start the delivery stroke.
Regarding Claim 16, Weaver teaches [0057] the device wherein the retainer (14A,B and 104A,B) is arranged to release the drive element member (104 and 110) after movement of the carrier (21) in the insertion direction.
Regarding Claim 17, Weaver teaches (Figures 5-7) the device wherein the retainer comprises a retaining member (14A) for engagement with the locking element (111A) to hold the drive element member (104 and 110) in the starting position, and wherein the movement of the carrier (21) in the insertion direction with respect to the chassis (14) causes disengagement of the retaining member (14A) from the locking element (111A).

Regarding Claim 21, Weaver teaches [0055] the device wherein the control part (30) is rotatable around a longitudinal axis of the carrier (See [0055] which teaches that 31 which is a part of 30 may be rotated around the longitudinal axis).
Regarding Claim 23, Weaver teaches [0051] the device wherein the control part (30) is coupled to the carrier (21) for joint axial movement at least in the insertion direction.
Regarding Claim 24, Weaver teaches the device wherein the insertion means (23 and 106) is coupled to the carrier (21) by way of the control part (30); and wherein the insertion means comprises a coupling member (23) for engagement with the control part, and an insertion spring (106) for biasing the coupling member in the insertion direction.
Regarding Claim 36, Weaver teaches [0050-51] the device further comprising; a removable cap (18) for closing an end of a casing (16) and for preventing movement of the casing (16) with respect to the chassis (14) while the cap (18) is attached to the casing (16); and a latching mechanism (150A and 16A; see [0050]) between the casing and the chassis for preventing the movement of the casing with respect to the chassis, wherein the removable cap prevents disengagement of the latching mechanism while the cap is attached to the casing [0050].
Regarding Claim 48, Weaver teaches [0065] a method of treating a patient having a condition susceptible to treatment with the medicament, the method comprising: 
dispensing an effective amount of the medicament to the patient utilizing the delivery device (100); the device comprising: 
a chassis (14);

a carrier (21) arranged for movement with respect to the chassis (14) in an insertion direction to advance the cannula from the device and in a retraction direction to withdraw the cannula after delivery of the medicament
insertion means (23 and 106) coupled to the carrier for biasing the carrier in the insertion direction
a control part (30) biased for rotation with respect to the carrier and a locking element (111A,B) cooperable with the control part for preventing rotation of the control part with respect to the carrier in an initial state of the device [0044];
wherein the locking element is coupled to the drive element such that the control part is released for rotation when the drive element reaches an activation position during the delivery stroke (See figures 5-6 which show locking element 111A coupled to the drive element 104 and 110); and
wherein the rotation of the control part through a predetermined angle with respect to the carrier causes decoupling of the insertion means from the carrier to allow the movement of the carrier in the retraction direction after the end of the delivery stroke (see [0050-51]). 
wherein the medicament is disposed in the container (22) and is dispensed into the injection site on the patient through the cannula (41).
Allowable Subject Matter
Claim 49 is allowed. 
The prior art referenced does not teach all components of claim 1. Fourt teaches a chassis, drive element, carrier, an insertion means, a seal and a seal release member. Fourt does not teach a 
Claims 8, 12, 14, 18, 20, 26, 28, 33, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783